     Case 1:21-cv-00687-SJB ECF No. 1, PageID.1 Filed 08/10/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN


GREGORY KURZAWSKI,

              Plaintiff,


v.                                        CASE NO: 21-cv
                                          HON:


BRANCH COUNTY, and
JAMES ANDREWS, ERIC WATERBURY, and DALTON TURMELL
In their individual and official capacities.

             Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 Amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com



                             COMPLAINT AND JURY DEMAND

       NOW COMES Plaintiff, GREGORY KURZAWSKI, by and through his attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint against the above-named

Defendants, states as follows:




                                          1
    Case 1:21-cv-00687-SJB ECF No. 1, PageID.2 Filed 08/10/21 Page 2 of 10




1. Plaintiff is a resident of the City of Colon, County of St. Joseph, State of Michigan.

2. Defendant BRANCH COUNTY is a municipal corporation and governmental subdivision

   organized and existing under the laws of the State of Michigan.

3. The individually-named Defendants are and/or were corrections officers employed by the

   Branch County Jail; and at all times mentioned herein were acting under color of law, in their

   individual and official capacities, and within the course and scope of their employment.

4. All events giving rise to this lawsuit occurred in the City of Coldwater, County of Branch,

   State of Michigan.

5. Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal question], 28 U.S.C.

   §1343 [civil rights].

6. That this lawsuit arises out of Defendants’ violations of Plaintiff’s federal constitutional rights

   as secured by the Fourteenth and/or Eight Amendments of the United States Constitution and

   consequently, Plaintiff has a viable claim for damages under 42 U.S.C. § 1983.

7. The amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00) not

   including interest, costs, and attorney fees.

                                              FACTS:

8. On October 15, 2018, Plaintiff was incarcerated in Branch County Jail as a pretrial detainee.

9. On this day, Defendant Andrews issued a plastic shaving razor to Plaintiff in order to shave

   before a scheduled court appearance.

10. That Defendant Andrews requested this razor back and noticed the metal blade was missing

   from the plastic safety handle.

11. That Defendant Andrews handcuffed Plaintiff, and himself along with Defendants Waterbury

   and Turmell began searching for the missing metal blade.



                                                      2
    Case 1:21-cv-00687-SJB ECF No. 1, PageID.3 Filed 08/10/21 Page 3 of 10




12. That Defendant Andrews told Plaintiff that he was going to check the camera footage and if

   Plaintiff was not telling the truth about the location of the blade, Defendants would beat him

   up.

13. That Plaintiff was escorted by Defendants Andrews and Turmell into a shower area for a strip

   search.

14. That the blade was found in a cell with other inmates away from Plaintiff and Defendants.

15. That while in the shower area, Defendants Andrews and Turmell struck Plaintiff without

   justification.

16. That Plaintiff was then escorted by Defendants into a new holding area.

17. That Defendant Andrews lifted Plaintiff’s arms behind his back and parallel to his shoulders,

   while forcefully pushing him forward during the escort and while Defendants Waterbury and

   Turmell open doors and assisted.

18. That Plaintiff was thrown onto the floor by Defendant Andrews, while Defendants Waterbury

   and Turmell stood in the doorway, blocking the cameras looking into the cell.

19. That Defendant Andrews then dropped his knee onto Plaintiff’s face while he was still

   handcuffed causing Plaintiff to scream out in pain and causing large amounts of blood to poor

   from his face.

20. Defendants then left Plaintiff’s cell, leaving Plaintiff in a pool of his own blood.

21. Defendants returned approximately five minutes later and transported Plaintiff to Coldwater

   Hospital where he was diagnosed with fractures in his jaw amongst other injuries.

22. As a result of Defendants’ unlawful actions and/or inactions, Plaintiff sustained injuries and

   damages.




                                                      3
    Case 1:21-cv-00687-SJB ECF No. 1, PageID.4 Filed 08/10/21 Page 4 of 10




                                       COUNT I
                   VIOLATION OF THE FOURTEENTH AMENDMENT
                         42 U.S.C. § 1983 EXCESSIVE FORCE

23. Plaintiff realleges and incorporates by reference each and every paragraph of this Complaint

   as though fully set forth herein.

24. The Due Process Clause of the Fourteenth Amendment prevents the use of excessive physical

   force against pretrial detainees and imposes a duty on police officials to take reasonable

   measures to guarantee the safety of those under their care.

25. The named individual Defendants violated Plaintiff’s clearly established and federally

   protected rights as set forth under the United States Constitution and the Amendments thereto,

   including, but not limited to, the Fourteenth Amendment of the United States Constitution to

   be free from unreasonable searches and seizures mainly to be free from excessive use of force,

   when they employed unnecessary and unreasonable excessive force which resulted in

   significant injuries to Plaintiff.

26. At all relevant times herein, Defendants Andrews, Waterbury, and Turmell acted under the

   color of law, within the scope and course of their employment, and in their official and

   individual capacities.

27. The actions of the individual Defendants were at all times objectively unreasonable in violation

   of Plaintiff’s clearly established rights under the Fourteenth Amendment to the United States

   Constitution which proximately resulted in significant injuries to Plaintiff.

28. The individual Defendants are not entitled to qualified immunity because they violated

   Plaintiff’s clearly established Fourteenth Amendment right to be free from excessive use of

   force.




                                                     4
    Case 1:21-cv-00687-SJB ECF No. 1, PageID.5 Filed 08/10/21 Page 5 of 10




29. As a proximate result of the violations and/or deprivations of Plaintiff’s constitutional rights

   by the individual Defendants, Plaintiff has a viable claim for compensatory and punitive

   damages pursuant to 42 U.S.C. § 1983 together with costs, interests, and attorney fees as set

   forth in 42 U.S.C. § 1988.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an award

in his favor and against Defendants in the amount in excess of Seventy-Five Thousand Dollars

($75,000.00) exclusive of costs, interest, and attorney fees.

                                           COUNT II
                         VIOLATION OF THE EIGHTH AMENDMENT
                             42 U.S.C. § 1983 EXCESSIVE FORCE

30. Plaintiff realleges and incorporates by reference each and every paragraph of this Complaint

   as though fully set forth herein.

31. The Eight Amendment’s prohibition of cruel and unusual punishment prohibits the use of

   excessive force against prisoners and imposes a duty upon jail officers to take reasonable

   measures to guarantee the safety of inmates and to intervene and stop unreasonable force from

   being used.

32. The individual Defendants violated Plaintiff’s federally protected rights by unnecessarily using

   excessive and/or unreasonable physical force against Plaintiff for no legally justifiable reason

   whatsoever.

33. No need existed to use force against Plaintiff, as no threat could have been reasonably

   perceived by the individual Defendants.

34. The individual Defendants acted maliciously and sadistically for the sole purpose of causing

   harm to Plaintiff and/or with deliberate indifference to Plaintiff’s constitutional rights.




                                                     5
    Case 1:21-cv-00687-SJB ECF No. 1, PageID.6 Filed 08/10/21 Page 6 of 10




35. That actions taken by the individual defendants against Plaintiff did not further any legitimate

   penal or institutional objective and were not undertaken in a good faith effort to maintain or

   restore discipline.

36. The individual Defendants are not entitled to qualified immunity because they violated

   Plaintiff’s clearly established right to be free from excessive use of force and/or cruel and

   unusual punishment.

37. Plaintiff suffered injuries and damages as a result of the unlawful force used against him.

38. At the time of Plaintiff’s incarceration, it was clearly established that the Eighth Amendment

   prohibited the unnecessary and wanton infliction of pain through the use of excessive force of

   an inmate.

39. The individual Defendants violated Plaintiff’s constitutional rights and therefore, Plaintiff has

   a viable claim for exemplary damages, compensatory damages and for punitive damages

   against Defendants, plus interest, costs, and attorney fees as set forth in 42 U.S.C. §§ 1983 and

   1988.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an award

in his favor and against Defendants in the amount in excess of Seventy-Five Thousand Dollars

($75,000.00) exclusive of costs, interest, and attorney fees.

                                      COUNT III
                              DEFENDANT BRANCH COUNTY
                              CONSTITUTIONAL VIOLATIONS

40. Plaintiff realleges and incorporates by reference each and every paragraph of this Complaint

   as though fully set forth herein.

41. Defendant Branch County permitted customs, practices, and/or policies which resulted in the

   violations of Plaintiff’s constitutional rights as complained of herein.



                                                     6
    Case 1:21-cv-00687-SJB ECF No. 1, PageID.7 Filed 08/10/21 Page 7 of 10




42. These customs, practices, and/or policies included, but were not limited to, the following:

       a. Failing to adequately train and/or supervise its corrections officers so as to prevent

           violations of citizens’ constitutional rights;

       b. Failing to adequately train and/or supervise corrections officers regarding the proper

           use of force; and

       c. Failing to adequately supervise, review, and/or discipline corrections officers whom

           Defendant Branch County knew or should have known were violating or were prone to

           violate citizens’ constitutional rights, thereby permitting and/or encouraging its

           corrections officers to engage in unlawful conduct.

43. Defendant’s conduct was so reckless so as to demonstrate deliberate indifference for whether

   an injury resulted.

44. Defendant’s acts and/or indifference and/or omissions were the direct and proximate cause of

   Plaintiff’s injuries.

45. The facts as set forth in the preceding paragraphs constitute a violation of Plaintiff’s

   constitutional rights; and pursuant to 42 U.S.C. § 1983, Plaintiff has a viable claim for

   compensatory and punitive damages, costs, and attorney fees as set forth in 42 U.S.C. § 1988.




                                                      7
    Case 1:21-cv-00687-SJB ECF No. 1, PageID.8 Filed 08/10/21 Page 8 of 10




       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an award

in his favor and against Defendants in the amount in excess of Seventy-Five Thousand Dollars

($75,000.00) exclusive of costs, interest, and attorney fees.

                                      Respectfully Submitted,
                                      CHRISTOPHER TRAINOR & ASSOCIATES

                                       s/ Christopher J. Trainor
                                      CHRISTOPHER J. TRAINOR (P42449)
                                      AMY J. DEROUIN (P70514)
                                      Attorneys for Plaintiff
                                      9750 Highland Road
                                      White Lake, MI 48386
                                      (248) 886-8650
                                      amy.derouin@cjtrainor.com

Dated: August 10, 2021
CJT/tpk




                                                     8
     Case 1:21-cv-00687-SJB ECF No. 1, PageID.9 Filed 08/10/21 Page 9 of 10




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN


GREGORY KURZAWSKI,

             Plaintiff,


v.                                        CASE NO: 21-cv
                                          HON:


BRANCH COUNTY, and
JAMES ANDREWS, ERIC WATERBURY, and DALTON TURMELL
In their individual and official capacities.

            Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 Amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com



                             DEMAND FOR JURY TRIAL




                                          9
   Case 1:21-cv-00687-SJB ECF No. 1, PageID.10 Filed 08/10/21 Page 10 of 10




       NOW COMES Plaintiff, GREGORY KURZAWSKI, by and through his attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and hereby makes a Demand for Trial by Jury in

the above-captioned matter.

                              Respectfully Submitted,
                              CHRISTOPHER TRAINOR & ASSOCIATES

                               s/ Christopher J. Trainor
                              CHRISTOPHER J. TRAINOR (P42449)
                              AMY J. DEROUIN (P70514)
                              Attorneys for Plaintiff
                              9750 Highland Road
                              White Lake, MI 48386
                              (248) 886-8650
                              amy.derouin@cjtrainor.com

Dated: August 10, 2021
CJT/TPK




                                          10
